t c memo united_states tax_court william j wells petitioner v commissioner of internal revenue respondent docket no filed date joyce j pearson for petitioner linas n udrys for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioner’s and federal_income_tax in the amounts of dollar_figure and dollar_figure all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respectively the sole issue for decision is whether amounts paid as family support pursuant to a state court decree were alimony payments and therefore deductible by petitioner under sec_215 background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in irvine california petitioner and his former wife karen wells ms wells were married on date they have two children from the marriage christopher born date and lindsey born date on date the superior court of california orange county superior court entered a judgment of dissolution of marriage effective date christopher and lindsey resided with ms wells during the years at issue as part of their divorce petitioner and ms wells entered into a marital termination agreement mta on date they retained attorney richard e young mr young to draft and effectuate the mta without contest although ms wells initially approached mr young for assistance with the divorce mr young served as an impartial mediator in negotiating and drafting the mta for both petitioner and ms wells petitioner and ms wells understood that payments to be made under the mta were to provide financial support for ms wells and the children the superior court approved the mta and made it an order of the court the relevant portions of the superior court’s order are recited below child custody and support a spousal support neither party shall pay the other any amount for support however the court will reserve jurisdiction over the right to award spousal support until date at which time the right to grant spousal support for either party shall terminate without further order of the court if you fail to pay any court ordered child_support an assignment of your wages will be obtained without further notice to you c family support order petitioner shall pay to ms wells as and for the family support order sum of dollar_figure per month until the sale of their house one and a half months after the sale of the house the family support order shall increase to the sum of dollar_figure per month payable one-half on the first and one-half of sic the fifteenth day of each month commencing date and continuing thereafter until further order of the court or until the child marries dies is emancipated reaches or reaches and is not a full-time high school student residing with a parent whichever first occurs ms wells shall immediately report to petitioner the name address and phone number of her employer and california recognizes three forms of support child spousal and family see cal fam code sec_150 west we note that the cal fam code enacted in and operative from date was derived from the family law provisions of the cal civ code code of civ proc evid code and prob code the relevant portions of the sections cited herein were adopted as the cal fam code without substantial changes her monthly income any increase in income shall be grounds for a reevaluation of petitioner’s obligation for support further the termination of the mutual obligation of spousal support shall be further grounds for reevaluation of the support orders on date petitioner and ms wells through a memorandum of agreement modified the mta the relevant portions of that agreement modified mta are set out below now therefore ms wells and petitioner do hereby agree to modify the marital termination agreement of date to the extent and only to the extent as herein detailed said order shall be modified with respect to paragraph numbered subsection c thereof as follows a petitioner shall pay to ms wells as and for family support order the sum of dollar_figure per month payable in the sum of dollar_figure on the 15th day of each month and dollar_figure on the 1st day of each month commencing date b that portion of paragraph numbered subsection c of the marital termination agreement above referred to and which reflects that one and a half months after the sale of the house the family support order shall increase to the sum of dollar_figure per month is hereby by agreement of the parties declared of no force and effect e ms wells agrees to notify petitioner at the commencement of full-time employment by ms wells and to notify petitioner of the name and address of her employer and her salary structure all at such time as ms wells commences full-time employment petitioner and respondent have stipulated that petitioner had made the payments at issue pursuant to this modified mta they also have stipulated these additional facts during the taxable_year commencing date through date petitioner paid karen wells dollar_figure per month as family support pursuant to the mta as modified commencing date and continuing through all of the taxable_year petitioner paid karen wells dollar_figure per month as family support pursuant to the mta as modified for the month of october petitioner made one payment in the amount of dollar_figure and one payment in the amount of dollar_figure on date petitioner filed a motion in the superior court seeking to reform the modified mta through this motion petitioner moved for that court to properly interpret the meaning and intent of the family support child_support and spousal support paragraphs in the parties sic judgment of dissolution filed date on date the superior court by way of an order made a factual finding that the payments were intended to be as separate allocated sums of child_support and spousal support the superior court however did not specifically delineate the amounts for alimony and child_support during the calendar years and petitioner paid ms wells family support of dollar_figure and dollar_figure respectively on his and federal_income_tax returns petitioner claimed alimony deductions of dollar_figure and dollar_figure respectively which represented approximately percent of petitioner’s total family support payments during each year petitioner derived the above ratio using figures that were reflected in a dissomaster report the dissomaster report indicated that petitioner was to pay family support of dollar_figure per month of which dollar_figure was to be for spousal support and dollar_figure was to be for child_support mr young allegedly relied upon this report when drafting the mta petitioner also claimed dependency_exemption deductions for christopher and lindsey on his and tax returns in the notice_of_deficiency respondent disallowed petitioner’s alimony deductions discussion sec_215 allows a deduction for the payment of alimony during a taxable_year sec_215 defines alimony as payment that is includable in the gross_income of the recipient under sec_71 sec_71 provides a four-step inquiry for determining whether a cash payment is alimony sec_71 provides in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under this sec_3 a dissomaster is a commercially available computer_program used by family law practitioners to compute support payment amounts based on income and other factors dollar_figure divided by dollar_figure equals approximately percent and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse if any portion of the payments made by petitioner fails to meet any one of the four enumerated criteria that portion is not alimony and thus is not deductible by petitioner moreover payments made for child_support are not deductible under sec_215 sec_71 child_support is that part of the payment which the terms of the divorce instrument fixed as payable for the support of the children of the payor spouse sec_71 an amount is treated as fixed under sec_71 if it will be reduced on the happening of a contingency specified in the divorce instrument relating to a child such as attaining a specified age marrying dying leaving school or a similar contingency or at a time which can clearly be associated with a contingency related to the child sec_71 respondent argues that the family support payments made by petitioner fail to qualify as deductible_alimony in making that determination respondent focuses on when the payments at issue were scheduled to terminate first respondent contends that the payments made by petitioner fail to qualify as alimony because the family support payments were not set to terminate upon the death of ms wells as required by sec_71 in addition respondent relying on sec_71 asserts that the payments were nondeductible child_support payments because the modified mta made the cessation of the payments contingent upon events which are associated with petitioner's children petitioner on the other hand argues that the payments at issue were deductible_alimony petitioner asserts that his payments satisfied sec_71 because under california law the obligation for support terminates automatically upon the death of either party or the remarriage of the recipient moreover petitioner contends that his payments met the definition of alimony because the modified mta failed to fix any amount as child_support as required by sec_71 and 366_us_299 evidentiary matters as a preliminary matter we must make rulings on evidentiary matters respondent moved pursuant to rule for the court to exclude all extrinsic evidence including but not limited to the testimony of petitioner and the testimony of mr young which pertains to the intended character and or amount of support payments made by petitioner from evidence respondent also moved to exclude from evidence the date order of the superior court in which the court attempted to clarify the character of the family support payments and the dissomaster report petitioner introduced the above evidence to establish that percent of the family support payments represented alimony respondent objects to the introduction of the evidence relying upon the parol evidence rule and the supreme court's holding in commissioner v lester supra in essence respondent asserts that since the mta clearly characterizes the full amount of the family support payments as child_support pursuant to sec_71 the introduction of extrinsic evidence is inappropriate we reserved a final ruling as to the admissibility of the evidence and tentatively received the evidence offered respondent renewed the objection at trial and again on brief this court has held relying on the holding in lester that parol and other extrinsic evidence is inadmissible to explain the intent motives and conduct of parties where a clear and respondent also objects to the dissomaster report on the basis of relevance asserting that at no time during the relevant period did petitioner pay ms wells dollar_figure per month the amount indicated in the report while it is true that petitioner paid less than dollar_figure per month the objection is overruled as it goes to the weight of the evidence rather than to its admissibility unambiguous written_separation_agreement specifically and unequivocally fixes periodic_payments as child_support 68_tc_249 affd 608_f2d_240 5th cir 46_tc_674 conversely the introduction of extrinsic evidence is permitted in cases where documents contain inconsistencies and or ambiguities the documents before us are riddled with inconsistency and ambiguity for example paragraph 14c lists several contingencies relating to the child this singular reference is perplexing as petitioner and ms wells have two children from their marriage and the document does not reveal whether these contingencies related to one or both of the children the fact that petitioner and ms wells modified the mta adds complexity to our analysis the modified mta states that the mta is modified to the extent and only to the extent as herein detailed in modifying the first sentence of paragraph 14c the modified mta changes the monthly amount of family support and specifically eliminates the portion of the sentence relating to the sale of the house the modified mta however is silent as to the contingencies relating to the child and there appears to be uncertainty as to whether the contingencies were intended to have survived the modification respondent asserts that grummer v commissioner supra is indistinguishable from this case we disagree in grummer this court in excluding extrinsic evidence found that there was no ambiguity in the language of the agreement and that the parties stated with clarity that the periodic_payments were to be treated solely as support for the children id pincite no such clarity however is present in the documents before us accordingly we deny respondent’s motion in limine and overrule all related subsequent objections petitioner on the other hand raises a relevancy objection to the introduction of a minute order of the superior court filed date the order required petitioner to pay ms wells dollar_figure per month as child_support and dollar_figure per month as alimony commencing forthwith from the date the minute order was filed we sustain petitioner’s objection this order modified petitioner’s payments beginning with date and thereafter and has no bearing on petitioner’s payments made during taxable years and the order in stating the court reserves issue of retroactivity as to commencement of support orders implies that its effectiveness is limited to modifying petitioner’s future support obligations only divorce_or_separation_instrument while respondent does not question whether under sec_71 petitioner had made payments pursuant to a divorce_or_separation_instrument we believe that this issue deserves our consideration sec_71 defines the term divorce_or_separation_instrument as follows a a decree of divorce or separate_maintenance or a written instrument incident to such a decree b a written_separation_agreement or c a decree not described in subparagraph a requiring a spouse to make payments for the support or maintenance of the other spouse the term written_separation_agreement is not comprehensively defined by the code the legislative_history or applicable regulations 59_tc_97 we have held however that the existence of a clear written_statement of the terms of support for separated parties is sufficient to satisfy sec_71 id pincite the parties have stipulated that petitioner had made the payments at issue pursuant to the modified mta ordinarily a stipulation of fact is binding on the parties and we are constrained to enforce it rule we may however modify or set_aside a stipulation that is clearly contrary to the facts revealed on the record 93_tc_181 the record plainly demonstrates that the january through date payments were not made pursuant to the modified mta we therefore shall set_aside the above stipulation pertaining to those payments the stipulation relating to the date through date payments however shall not be disturbed in determining whether petitioner’s payments were made pursuant to a written separation instrument we need only look to when the payments were made we consider those payments made pursuant to the mta whether made before or after the superior court adopted the mta as an order of the court and modified mta as having been made pursuant to written separation instruments because those instruments satisfy the requirements stated in sec_71 on the other hand those payments for the january through date period about dollar_figure were not made pursuant to any instrument and therefore do not satisfy the sec_71 requirement termination upon death keeping in mind that petitioner made payments pursuant to two separate instruments ie those made pursuant to the mta and those made pursuant to the modified mta we now must decide whether under sec_71 petitioner’s payments were set to terminate upon the death of ms wells neither the mta nor the modified mta specifically states whether the above was to occur we therefore must look to california law to determine whether a postdeath legal_obligation existed as state law the following discussion pertains only to those payments made for the period beginning with date determines various rights of the parties 81_tc_614 affd without published opinion 829_f2d_39 6th cir california family code section west provides that except as otherwise agreed by the parties in writing the obligation of a party under an order for the support of the other party terminates upon the death of either party or the remarriage of the other party emphasis added under california law an order for spousal support means an order for the support of the spouse based upon the standard of living established during marriage on the other hand child_support once ordered by a court survives the death of the payee custodial_parent and continues as an obligation of the payor noncustodial_parent in re marriage of mccann cal rptr 2d ct app in re marriage of gregory cal rptr ct app the third category family support is an unallocated combination of child_support and spousal support cal fam code secs west petitioner argues that because family support is an unallocated combination of child_support and spousal support he must prevail since spousal support terminates at the death of the payee we believe the converse argument is equally persuasive ie that the payments are not alimony because child_support survives the death of the custodial_parent and we refuse to accept his conclusion upon reviewing the relevant evidence before us we hold that petitioner’s payments under both instruments do not meet the sec_71 requirement contrary to petitioner’s contention california family code section west does not assist him in satisfying that provision while the mta is not a model of clarity we are convinced that the parties intended the payments to terminate on a pro_rata basis as each child marries dies is emancipated reaches or reaches and is not a full-time high school student residing with a parent the reference to the child was merely a scrivener’s error that was not caught by mr young or his clients thus both petitioner and ms wells had otherwise agreed in writing to terminate the family support payments at some point other than the death of the payee spouse in effect they had agreed that the payments were to continue until one or more of the specified events occurred with respect to the children even if ms wells were to die beforehand thus the payments would not terminate on her death turning now to the modified mta it does not make any difference whether we accept respondent’s interpretation of that document ie that paragraph 14c required_payment of dollar_figure per month terminating pro_rata as each child marries dies etc or petitioner’s ie that paragraph 14c required family support payments that were not subject_to any of the above events if we concur with respondent then both petitioner and ms wells had once again otherwise agreed in writing and the result would mirror the above on the other hand even if we were to concur with petitioner’s interpretation of the modified mta he still would not prevail we are unaware of any california statute that terminates family support obligations upon the death of the payee spouse california family code section pertains only to spousal support orders and in our estimation does not address family support payments assuming a worst case scenario ie custodial_parent dies and custody is awarded to someone other than the surviving_spouse we cannot believe that california law would permit the surviving parent to avoid any further support obligations see murphy v commissioner tcmemo_1996_258 accordingly respondent’s determination shall be sustained to reflect the foregoing respondent’s motion in limine will be denied and decision will be entered for respondent a holding in accordance with respondent’s interpretation however would require us to find that petitioner and ms wells continued to ignore the patent ambiguity of the one-child provision
